DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 and 17-22 are pending in the instant application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Election/Restrictions
	The species election requirement made on 04/06/2017 has been withdrawn.




Claim Objections
Applicant is advised that should claim  be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 4 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim  be found allowable, claim 1 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Claim Rejections - 35 USC § 112(a) – Previous Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-14 and 17-22 recite “A method for producing microparticles with a diameter of 100 pm or less, wherein the method comprises the steps of: simultaneously spraying an active element, a matrix-forming component A and a matrix- forming component B that can bind with the matrix-forming component A; wherein the matrix- with each other before the separate solutions are sprayed; collecting microparticles having the active element carried in a polymer structure formed with the bound components A and B; wherein the step of simultaneously spraying includes a post-spray mixing process; and wherein the post-spray mixing process mixes the active element, the matrix-forming component A and the matrix-forming component B after spraying with the nozzles; and wherein the time that it takes from the initial binding to mixing of the active element, the matrix-forming component A and the matrix-forming component B is within a second in the post-spray mixing process, and wherein the matrix-forming components A and B immediately react with each other upon binding and mixing to form a cross-link.”; however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase. The instant claims now recite limitations which were not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such limitations recited in the present claims, introduce new concepts and thus violate the written description requirement of the first paragraph of 35 U.S.C. §112. Claim 1 and its dependent claims have now combined elements from the post-spray mixing process and the post-mixing spraying process. Applicants now require the liquids to mix before spraying (the post-mixing spraying embodiment) yet include time thresholds for the post-spraying mixing embodiment. This mixture appears to be new matter not found in the original specification.


Response to Arguments
The Applicant argues that the claim language as amended includes the combination of post-spray mixing and post-mix spraying which is supported by the specification, as the specification states "if the time between mixing and spraying is sufficiently short, the mixture can be sprayed before the binding reaction between components A and B is completed, in which case the binding reaction would be completed after spraying.". 	
The Examiner disagrees and does not find the argument persuasive. The disclosure Applicant provided does not support wherein there can be a post-spraying mixing process and a post-mixing spraying process. The statement in the disclosure of “sprayed before the binding reaction between components A and B is completed” appears to support a post-mixing spraying process. A post-mixing spraying process means components A and B are mixed before spraying. In order for components A and B to have a binding reaction before being sprayed they must make contact with one another and mixing is a way to make contact. Therefore, the disclosure Applicant provided appears to support a post-mixing spraying process. However, the disclosure Applicant provided does not appear to support a post-spraying mixing process following the post-mixing spraying process. The following statement of “in which case the binding reaction would be completed after spraying” does not support a post-spraying mixing and a post-mixing spraying process. 
Additionally, all of the embodiments and examples within the specification are drawn to either post-spray mixing or post mix spraying not a combination of the two.  Thus, the Applicant’s argument is not found to be persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 recites wherein matrix-forming component A and matrix-forming component B initiate binding with each other before being sprayed as separate solutions and a post-spray mixing process wherein matrix-forming component A and matrix-forming component B are mixed after spraying. The claim is indefinite because it is unclear how the separate solutions initiate binding with each other and are then mixed in a post-spray mixing process. When the separate solutions initiate binding with each other, they are combined and it is unclear how the separate solution can be then mixed with one another if they are already together from the binding.  

Claim 12 recites the limitation "The method according to Claim 11, wherein a component of the matrix- forming component A is in a form of sodium " in lines . There is insufficient antecedent basis for this limitation in the claim. Claim 12 further limits the matrix-forming component A of claim  the Examiner suggests the addition of “and salts thereof” to the Markush group recited in claim 11. 

The term “low-molecular-weight” in claim 13 is a relative term which renders the claim indefinite. The term “low-molecular-weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the molecular weight of alginic acid may be such that one of ordinary skill in the art would know whether a particular alginic acid is within the scope of the claimed invention. 

Claim 14 recites the limitation "The method according to Claim 13, wherein a component of the matrix- forming component B is in a form of sodium " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 further limits the matrix-forming component A of claim 13. However, claim 13 is a Markush group, which is a closed group, and does not include salts. To obviate this issue, the Examiner suggests the addition of “and the salts thereof” to the Markush group recited in claim 13.




Claim Rejections - 35 USC § 112 (d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites wherein the first solution and the second solution are sprayed from separate nozzles. Claim 6 fails to further limit claim 2, since claim 2 depends from claim 1 and the limitation of sprayed from separate nozzles is already recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari et al. (US 2011/008293 A1), in view of Watanabe et al.  (US 5,845,846 A) and Fram et al. (US 3,759,450 A). 
Bhandari et al. teaches a method for preparing microparticles comprising mixing a first cross-linkable reagent (i.e. claimed matrix-forming component B), in aerosol form with a second cross-linking reagent (i.e. claimed matrix-forming component A)in aerosol form to thereby form microparticles (abstract).The microparticles may have a particle size of less than 40 µm (¶ [0031]).  At least two atomisers are used to form the aerosols (¶ [0049]). A first atomiser is used to generate an aerosol of a cross-linkable reagent. A second atomiser is used to generate an aerosol of a cross-linking reagent (¶ [0090]). The reagents used to form the aerosols are in liquid form (i.e. solutions) ( ¶ [0051]). Thus, the cross-linkable reagent (i.e. matrix-forming component B) and cross-linking reagent (i.e. matrix-forming component A) are contained in separate solutions. The atomisers generate the respective aerosols, which are then mix within a reaction chamber (i.e. claimed post-spray mixing). In general, the aerosol droplets are charged, causing droplets of the cross-linkable reagent and the cross-linking reagent to contact, thereby causing initiation of a cross linking process, thereby forming the microparticles. As the microparticles form, they drop to the bottom of the reaction chamber and are removed via an aperture, allowing the microparticles to be collected in a collection chamber (¶ [0093]). The reagents may be introduced to the reaction chamber in any order, either sequentially or simultaneously (¶ [0100]). The atomisers comprise nozzles (¶ [0091]). The reagents are sprayed into the reaction chamber from the atomisers (¶ [0094]). An active may be incorporated into the microparticles. The active may be 
Bhandari et al. differs from the instant claims insofar as not disclosing wherein the nozzle for each atomizer is a straight edge nozzle.
However, Watanabe et al. teaches a spraying nozzle for ejecting liquid as fine particles (col. 1, lines 5-6). The edge of the nozzle is of the straight type (col. 5, lines 45-48; Fig. 6). The advantages of the spraying nozzle include a larger spray volume, more uniform droplet size, and can spray liquids with solid components without accumulating the solids on the nozzle (column 3 line 59 – column 4 line 19).
It would have been prima facie obvious to one of ordinary skill in the art to have used the straight edge nozzle of Watanabe et al. as the nozzle for the atomiser of Bhandari et al.  motivated by the desire to have a larger spray volume, a more uniform 
The combined teachings of Bhandari et al., and Watanabe et al. do not disclose wherein the separate solutions initiate binding with each other before they are sprayed.
However, Fram et al. teaches a fluid mixing and spraying apparatus which facilitates mixing of at least two fluids (col. 1, lines 52-55).  A diffuser member provides an efficient and simple means for initially maintaining two fluids separate until mixed just prior to being ejected or discharged from the spray tip. A baffle means provides mixing of the two fluids just prior to ejection from the spray tip (col. 5, lines 50-56). 
It would be prima facie obvious to one of ordinary skill in the art to have the separated cross-linkable reagent and cross-linking reagent mixed (i.e. initiate binding) with each other before they are spray since the cross-linkable reagent and the cross-linking reagent are to be mixed as taught by Bhandari et al. and this is a known and effective method of mixing two fluids as taught by Fram et al. One of ordinary skill in the art would have had a reasonable expectation of success since Fram et al. disclose wherein a baffle means may be used to mix two fluids just prior to ejection from spray tip. 
Regarding instant claims 1 and 21-22 reciting wherein the time that it takes from the initial binding to mixing of the active element, the matrix-forming component A and the matrix-forming component B is within a second, 100 milliseconds, and 30 milliseconds, respectively, Bhandari et al. disclose wherein the rate of reaction need to be suitably high to form coherent and discrete microparticles and wherein encapsulation needs to be immediate to provide for efficient drug encapsulation. Therefore, it would 

Response to Arguments
Applicant argues that the combination of full contact binding and partial contact binding leads to structurally significant differences in the Applicant’s microparticles.
The Examiner does not find the argument persuasive. The instant claims do not recite full contact binding. The instant claims recite post-spray mixing. As discussed above in the 112 rejection, full contact binding is not post-spray mixing. Moreover, Applicant has not shown wherein full contact binding and partial contact binding leads to structurally significant differences in microparticles. Without support, Applicant’s argument is merely an allegation. Furthermore, it is unclear how the microparticles of Bhandari do not have full contact binding and partial contact binding since in order to achieve full contact binding, partial contact binding must occur. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Applicant’s structures include portions that were formed by fluid bindings in the post-mixing spray process and additional portions formed by mist bindings from both partial contact and full contact bindings, in the post-spray mixing 
The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not recite a post-mixing spray process and both partial contact and full contact bindings. The instant claims as recited recite initiating binding prior to being sprayed and mixing after being sprayed in a post-spray mixing process. Initiating binding is achieved by contacting matrix-forming component A and matrix-forming component B prior to spraying. As discussed above, this would have been obvious in view of Fram et al. With regards to the claimed post-spray mixing process, it is not possible to mix the matrix-forming component A and matrix-forming component B after being sprayed since the components are already in contact from the initial binding as discussed in the 112 rejection. However, mixing after being sprayed is obvious in view of Bhandari et al. as discussed above. As such, the claimed steps are obvious and Applicant’s argument is unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-36 of copending Application No. 15/622,816 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims are directed to mixing of two crosslinking components such as alginate/calcium or chitosan/inositol-6-phosphate together with active agents mixed into such solutions or separately in mist states through separate nozzles (at least two) with fast mixing times to immediately form crosslinked microparticles of less than 100 µm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained.

Conclusion
Claims 1-14 and 17-22 are rejected.
No claims are currently allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                           
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612